DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/600,300 filed October 11, 2019. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Olds on March 24, 2022.
The application has been amended as follows: 
Paragraph [0013] of the “Brief Description of the Drawings” in the Specification has been amended to change “FIGS. 3-10B illustrate examples of different stages of fabricating a 3D stacked circuit according to one or more aspects” to “FIGS. 3, 4A-4C, 5A-5B, 6, 7, 8A-8B, 9A-9B, & 10A-10B illustrate examples of different stages of fabricating a 3D stacked circuit according to one or more aspects”

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a stacked circuit comprising: a first tier comprising one or more first technology devices of a first semiconductor type and one or more first interconnects, at least one first interconnect 
Claim 15 is allowed because none of the prior art either alone or in combination discloses a method of fabricating a stacked circuit comprising: forming a first tier comprising one or more first technology devices of a first semiconductor type and one or more first interconnects such that at least one first interconnect is electrically coupled to at least one first technology device; forming a second tier, the second tier comprising one or more second technology devices of a second semiconductor type different from the first semiconductor type and one or more second interconnects, and at least one second interconnect being electrically coupled to at least one second technology device; and hybrid bonding the first tier with the second tier in combination with the other limitations of claim 15. Claims 16-30 are also allowed based on their dependency from claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huo (US Patent 10,510,415)
Huang (Pre-Grant Publication 2018/0012868)
Assefa (Pre-Grant Publication 2009/0297091)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818